DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8 of copending Application No. 17/040,539, herein ‘539. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite a substantially similar rail in composition and properties.  
Regarding Instant claim 1, the pearlitic metallic structures of the surface layer of the rail at the depth and are met by claim 5 or ‘539 with overlapping ranges.  The hardness set forth in claim 5 of ‘539 for the pearlitic and the bainite structure overlaps the claimed ranges for the pearlitic structure and the structure other than the pearlitic set forth in Instant claim 1.  The area ratio of the bainite structure in claim 5 of ‘539 overlaps the area fraction of the other structure set forth in Instant claim 1. Regarding Instant claim 2, the composition and ranges are encompassed or overlap the composition in claim 5 of ‘539.  Regarding Instant claim 3, the additional components in the ranges are met by those in claims 6-8 of ‘539.  Regarding Instant claims 4-6, the limitations are met by claims 5-8 of ‘539 with the amount of bainite (i.e., structure other than the pearlitic structure) overlapping the claimed range.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8 of copending Application No. 17/040,979, herein ‘979. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite a substantially similar rail in composition and properties.  
Regarding Instant claim 1, the metallic structures of the surface layer of the rail at the depth and are met by claim 5 or ‘979 with overlapping ranges.  The hardness set forth in claim 5 of ‘979 for the pearlitic and the other structure overlaps the claimed ranges for the pearlitic structure and the structure other than the pearlitic set forth in Instant claim 1.  The pearlite area ratio of 95% or more implies another structure is present at 5% or less in claim 5 or ‘979.  This overlaps the claimed other structure area ratio set forth in Instant claim 1.  Regarding Instant claim 2, the composition and ranges are encompassed or overlap by the composition in claim 5 of ‘979.  Regarding Instant claim 3, the additional components in the ranges are met by those in claims 6-8 of ‘979.  Regarding Instant claims 4-6, the limitations are met by claims 5-8 of ‘979 with the amount of the structure other than the pearlitic structure overlapping the claimed range.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 2015/0136864 A1), herein Ueda, in view of Ueda et al. (US 2017/0369975 A1) [IDS dated 05/27/2021], herein Ueda’75.

In regards to claim 1, Ueda teaches a rail in which the surface of the head to a depth of 30 mm of the rail comprises a pearlite of 95% or more by area % [Abstract, 0020, 0095, Fig. 1].  This overlaps the claimed depth.  As 95% of the surface is pearlite, then 5% or less is another structure [0095].  This overlaps the claimed range.  The average surface hardness is 350- 460 Hv  at a depth of 20 mm to 30 mm [0122-0123].  As this is the average surface hardness, it is the average of both structures present.  This range overlaps the claimed ranges.  
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Ueda does not expressly teach the hardness at a depth of 0.5 to 3 mm as claimed.
Ueda’75 teaches a rail in which a structure of a range between an outer surface of a head portion as an origin and a depth of 25 mm includes 95% or greater of a pearlite structure and a hardness of the structure is in a range of Hv 350 to 480 [Abstract, 0023, 0040].  This overlaps the claimed depth and hardness ranges.  As 95% of the surface is pearlite, then 5% or less is another structure [0040, 0047-0049].  As this is the average surface hardness, it is the average of both structures present.  
In addition, Ueda’75 teaches that fatigue damage will occur from the inside of a rail head portion (position at a depth of 20 to 30 mm from the outer surface of the head portion in a shape of an unused rail) [0004].  Ueda further teaches that it is preferable that a range to a depth of about 30 mm from the outer surface of the head portion as the origin is set to the structure having the pearlite in order to further improve the wear resistance and the internal fatigue damage resistance [0049].  This teaching is similar to that of Ueda.
Ueda’75 expressly teaches that the head surface portion of the rail to a depth of 2 mm to 25 mm has a hardness of 350 to 480 Hv in order to ensure the wear resistance, the surface damage resistance, and the internal fatigue damage resistance of the rail head portion [0063, 0073].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have ensured the rail of Ueda has a hardness in the range as taught by Ueda’75 in the depth range taught by Ueda’75.  One would have motivated to do so to ensure the wear resistance, the surface damage resistance, and the internal fatigue damage resistance of the rail head portion.  


In regards to claims 2-3, Ueda further teaches the rail is provided having a chemical composition including, by mass %, C: 0.75% to 1.20%, Si: 0.10% to 2.00%, Mn: 0.10% to 2.00%, P: 0.0250% or less, S: 0.0250% or less, Cr: 0% to 2.00%, Mo: 0% to 0.50%, Co: 0% to 1.00%, B: 0% to 0.0050%, Cu: 0% to 1.00%, Ni: 0% to 1.00%, V: 0% to 0.50%, Nb: 0% to 0.050%, Ti: 0% to 0.0500%, Mg: 0% to 0.0200%, Ca: 0% to 0.0200%, REM: 0% to 0.0500%, Zr: 0% to 0.0200%, N: 0% to 0.0200%, and Al: 0% to 1.00%, the remainder being Fe and impurities.  The ranges of C, Si, Mn, S and Cr overlap the claimed ranges of claim 2 with the range of P being the same as the claimed range. It is noted that in claim 2, “contains” is deemed open language as additional elements are added to the composition in claim 3. The ranges of V and Al overlap the claimed ranges in claim 3.  The ranges of Cu, Ni, Nb, Mo, B and Ti are the same as those in claim 3.  It is noted Mg, Ca, REM, Zr and N are optional materials thus may be present at 0%. 
Ueda differs from claims 2-3 by teaching claimed elements in a list of possible additive elements, such that it cannot be said that the selection of Cr and V or Al or Cu or Ni or Nb or Mo or B or Ti is anticipated.
However, it would have been obvious of ordinary skill in the art before the effective filing date of the invention to have employed any of the additive elements taught by Ueda, including Cr and V or Al or Cu or Ni or Nb or Mo or B or Ti.  The motivation for doing so is that the “selection of a known material based on its suitability for its intended use [supports] a prima facie obviousness determination.”  See MPEP 2144.07.

In regards to claims 4-6, Ueda teaches the limits of claims 1-3 as set forth above.  Ueda further teaches 95% of the surface is pearlite, thus 5% or less is another structure [0095].  This overlaps the claimed range. 


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 2017/0369975 A1) [IDS dated 05/27/2021], herein Ueda’75. 

In regards to claim 1, Ueda’75 teaches a rail in which a structure of a range between an outer surface of a head portion as an origin and a depth of 25 mm includes 95% or greater of a pearlite structure and a hardness of the structure is in a range of Hv 350 to 480 [Abstract, 0023, 0040].  Ueda’75 expressly teaches that the head surface portion of the rail to a depth of 2 mm to 25 mm has a hardness of 350 to 480 Hv in order to ensure the wear resistance, the surface damage resistance, and the internal fatigue damage resistance of the rail head portion [0063, 0073].  This overlaps the claimed depth and hardness ranges.  As 95% of the surface is pearlite, then 5% or less is another structure [0040, 0047-0049].  As this is the average surface hardness, it is the average of both structures present.  
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


In regards to claims 2-3, Ueda’75 further teaches the rail is provided having a chemical composition including, by mass %: C : 0.75 % to 0.85 % ; Si : 0.10 % to 1.00 % ; Mn : 0.30 % to 1.20 % ; Cr : 0.20 % to 0.80 % ; V : 0.01 % to 0.20 % (claim 3) ; N : 0.0040 % to 0.0200 % ; Mo : 0 % to 0 . 50 % ; Co : 0 % to 1.00 % ; B : 0 % to 0 . 0050 % ; Cu : 0 % to 1.00 % ; Ni : 0 % to 1.00 % ; Nb : 0 % to 0.0500 % ; Ti : 0 % to 0.0500 % ; Mg : 0 % to 0.0200 % ; Ca : 0 % to 0.0200 % ; REM : 0 % to 0.0500 % ; Zr : 0 % to 0.0200 % ; Al : 0 % to 1.00 % ; P ≤ 0.0250 % ; S ≤ 0.0250 % ; and Fe and impurities as a remainder.  By example the steel comprises in mass%: 0.75 C, 0.25 Si, 0.8 Mn, 0.3 Cr, 0.012 P, 0.011 S, 0.02 V and 0.005 N and Fe and impurities as a remainder [Table 1 example A1].  The elements are all within the claimed ranges. Further the steel comprises in mass%:  0.80% C, 0.50% Si, Mn: 0.20% to 1.20%, Cr: 0.20% to 0.80%, 0.0150% P, and 0.0120% S (remainder is formed of Fe and impurities) [0231].  The elements are all within the claimed ranges  It is noted that in claim 2, “contains” is deemed open language, i.e. comprises, as additional elements are added to the composition in claim 3 thus the presence of additional elements are allowed. N may also be considered an impurity.  

In regards to claims 4-6, Ueda’75 teaches the limits of claims 1-3 as set forth above.  Ueda further teaches 95% of the surface is pearlite, thus 5% or less is another structure [Abstract, 0023, 0040, 0047-0049].  This overlaps the claimed range. 

Response to Arguments
The double patenting rejections remain as set forth above.
Applicant’s arguments, see Pgs. 1-7, filed 04/24/2022, with respect to the rejections of the claims under Ueda et al. (US 2015/0136864 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Ueda et al. (US 2015/0136864 A1), herein Ueda, in view of Ueda et al. (US 2017/0369975 A1), herein Ueda’75 and separately  Ueda et al. (US 2017/0369975 A1).   Ueda et al. (US 2017/0369975 A1), is used to teach the hardness at a depth of 2 to 25 mm which overlaps the claimed depth of 0.5 to 3 mm, which applicant argues is not taught by Ueda et al. (US 2015/0136864 A1).  Thus, the rejections stand as set forth above.  
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Primary Examiner, Art Unit 1784